W. O. MURRAY, Justice.
This is an appeal by Alice Dean and others from a judgment of the District Court of Bee County dismissing her attempted appeal from a judgment of the County Court of Bee County to the district court of that county approving . the final account of G. H. Kindred as-guardian of the estate of James A. Risenhoover, a person ' of unsound mind.
The judgment of the County Court was rendered on September 26, 1953, but the transcript from the County Court was not filed in the District Court until April 1, 1955, some eighteen months after the rendition of the judgment of the County Court. Appellants lost their right to appeal from the County Court to the District Court by failing to file the record within the thirty-day period required by Rule 330(a), T.R.C.P., which applies in Bee County. The District Court was prohibited, by the provisions of Rule -5, T.R.C.P., from enlarging the time for the filing of the record in that court and therefore properly dismissed the attempted appeal. Callahan v. Stover, Tex.Civ.App., 263 S.W.2d 630; Richards v. National Bank of Commerce, Tex.Civ.App., 274 S.W.2d 761.
"The judgment is affirmed.